Citation Nr: 1605302	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  12-11 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to service-connected disability.  

2.  Entitlement to service connection for hemorrhoids, to include as secondary to service-connected disability.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982 and from November 1982 to May 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg Florida. 

A Board hearing was held in October 2015.  A transcript is of record.  
 
The Veteran has asserted that his claimed IBS and hemorrhoids are related to service; however, in July 2009, a VA examiner provided an opinion as to whether it was as likely as not that these claimed disabilities were related to his service-connected resection of small bowel and sigmoid colon tear repair.  Regarding IBS, during the July 2009 VA examination, the Veteran indicated that, during his December 2006 retirement physical, he was told his condition was "stress related."  The Veteran described constipation once a week and diarrhea three times a week, adding that the course was episodic with increased anxiety or depression or after an argument with his wife.  The Veteran is service-connected for posttraumatic stress disorder (PTSD).  The above suggests that his claimed IBS may be caused or aggravated by PTSD.  As the theory of secondary service connection has been raised by the evidence of record, the issues have been recharacterized as reflected on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain outstanding evidence, obtain a supplemental medical opinion, and ensure that the Veteran is provided notice regarding the information and evidence necessary to substantiate a claim for secondary service connection.  

The Veteran asserts that his IBS and hemorrhoids are related to service.  During the October 2015 hearing, he testified that he started noticing irritable bowel problems sometime in 1994 or 1995.  See Board Hearing Tr. at 3.  He added that he did not pay much attention to the problem because he was in a motor vehicle accident in which he lost part of his intestines and, after that, he started having problems, but never paid attention.  Id.  He added that he self-medicated for this condition during service.  Id. at 4.  He indicated that his claimed conditions had started during service and were ongoing ever since, with treatment continuing from separation to the present.  Id. at 10-11.  

The Veteran was afforded a VA examination to evaluate his claimed IBS and hemorrhoids in July 2009.  The examiner was asked to provide an opinion as to whether it was as likely as not that the Veteran's current IBS and hemorrhoids were secondary to his service-connected resection of small bowel and sigmoid colon tear repair or were directly incurred in service without resorting to speculation.  Regarding both IBS and hemorrhoids, the report states that there was no diagnosis in the service treatment records on a direct basis.  The examiner diagnosed external hemorrhoids, nonthrombosed, no chronicity of condition or continuity of care.  The examiner opined that, therefore, the Veteran's current condition was less likely as not caused by or a result of the service-connected resection small-bowel and sigmoid colon tear repair.  The examiner also diagnosed IBS, again noting no chronicity of condition or continuity of care.  She provided the same opinion with regard to IBS, stating, therefore, the Veteran's current condition was less likely as not caused by or a result of the service-connected resection small-bowel and sigmoid colon tear repair.  

The July 2009 VA examiner's opinion is inadequate.  She indicated that the Veteran was seen on two occasions for complaints of bowel movements, in March 1989 and in January 1995; however a service treatment record which appears to be from June 1997, reflects that the Veteran complained of an upset stomach, nausea and vomiting, and diarrhea for two days.  The assessment was nausea/vomiting with diarrhea, most likely viral gastroenteritis.  The service treatment records also reflect that the Veteran was experiencing diarrhea in January 2002.  The assessment at that time was, again, viral gastroenteritis.  The examination report also notes that there was not a diagnosis of IBS or hemorrhoids in the service treatment records; however, the Veteran's March 2007 Report of Medical History notes that he had intestinal problems and hemorrhoids with bleeding.  In March 2007, an examiner commented that the Veteran had recently had epigastric abdominal pain which improved with Pepto.  Although the July 2009 VA examiner indicated that the VA general medical examination at separation from service did not reflect complaints, treatment, or diagnosis of IBS or hemorrhoids, the May 2007 VA examination report notes that the Veteran had diarrhea three to four times a week.  The pertinent diagnosis was status post small bowel resection and repair of sigmoid colon with residuals of diarrhea.  

Also, while the examiner opined that it was less likely as not that the Veteran's IBS and hemorrhoids were caused by or a result of his service-connected resection small-bowel and sigmoid-colon tear repair, she failed to address whether these claimed conditions may have been aggravated by this service-connected disability, or whether the Veteran's IBS may have been caused or aggravated by his service-connected PTSD.  Accordingly, a supplemental medical opinion is warranted.  

The record also reflects that there is outstanding evidence which is potentially pertinent to the appeal.  On remand, the AOJ should obtain all outstanding records from the Gulf Coast Veterans Healthcare System (HCS), to include the Biloxi VA Medical Center (VAMC) and the Pensacola outpatient clinic (OPC), as well as any records from the Veteran's Navy primary care physician.  

During a March 2009 VA PTSD examination, the Veteran reported that he had attended vocational rehabilitation for about one year; however, no VA vocational rehabilitation folder has been forwarded to the Board. On remand, the AOJ should obtain the Veteran's VA vocational rehabilitation folder. 

The record reflects that the Veteran served on active duty with the Army from June 1979 to June 1982, and on active duty with the Navy from November 1982 to May 2007.  While service treatment records from the Veteran's period of service in the Navy have been associated with the claims file, no service treatment records from his period of service in the Army are presently of record.  Additionally, the Veteran's service personnel records reflect that he had inactive service in the Army Reserve from December 1978 to June 1979 and from June 1982 to August 1982 and had inactive service in the Navy Reserve from August 1982 to November 1982.  While the service treatment records presently of record do include some records dated in August 1982, no other records from the Veteran's reported periods of Reserve service are of record.  On remand, the AOJ should obtain any outstanding service treatment records.  

On remand, the AOJ should also provide the Veteran with notice of the information and evidence necessary to substantiate a claim for secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice that advises him of the information and evidence necessary to substantiate the claims for service connection for IBS and hemorrhoids, to include as secondary to service-connected disability.  

2.  Obtain the following records:

(a) any outstanding records Gulf Coast Veterans HCS, to include the Biloxi VAMC and the Pensacola OPC, dated between October 2007 and November 2010, to specifically include: 

(i) any records dated in October 2007, including an appointment with Dr. C.A.T. at the Pensacola OPC;

(ii) report of a November 2007 abdominal ultrasound, as referenced during VA treatment in May 2009;  

(iii) records regarding laboratory testing dated in January 2008 and January 2009, as referenced in a February 2009 VA examination report;

(iv) records regarding fecal occult blood tests (FOBTs) from June 27, 2008, as referenced in a July 2008 VA treatment record; 

(v) any record of a colonoscopy performed in March 2009, if in existence, as referenced during the July 2009 VA examination;

(vi) a June 9, 2009 record of treatment with a dietician, as referenced in a July 2009 VA treatment record;

(vii) records regarding a July 2009 CT scan of the abdomen, as referenced in the July 2009 VA examination report;

(viii) all outstanding records of gastrointestinal treatment from the Biloxi VAMC, to include records dated May 14, 2009 and June 25, 2009, and the report of a January 2009 colonoscopy/ esophagogastroduodenoscopy (EGD);

(b) records from Gulf Coast Veterans HCS, to include the Biloxi VAMC and the Pensacola OPC, dated since November 2010, and;

(c) any post-service records from the Veteran's primary care physician in the Navy, Dr. H., as identified in a May 2009 VA treatment record.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  Request from the National Personnel Records Center (NPRC) or any other appropriate entity, any additional service treatment regarding the Veteran's active duty service in the Army from June 1979 to June 1982, his Army Reserve service from December 1978 to June 1979 and June 1982 to August 1982, and his Navy Reserve service from August 1982 to November 1982.  

If no additional records are available, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  Associate with the claims file the Veteran's VA vocational rehabilitation folder.  If such folder is unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

5.  After the above development is completed, request a records review and medical opinion from a qualified clinician other than the examiner who completed the July 2009 VA examination.

The entire claims file should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.

If the reviewing clinician determines that a physical examination is necessary, then one must be scheduled.

The reviewing clinician should specifically respond to the following questions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's IBS had its clinical onset during active service or is related to any incident of military service?

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's IBS is causally related to his service-connected status postoperative resection small bowel, sigmoid colon tear repair and/or his service-connected PTSD?

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's IBS was aggravated beyond the normal course of the condition by his service-connected status postoperative resection small bowel, sigmoid colon tear repair and/or his service-connected PTSD?

(d) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hemorrhoids had their clinical onset during active service or are related to any incident of military service?

(e) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hemorrhoids are causally related to his service-connected status postoperative resection small bowel, sigmoid colon tear repair?

(f) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hemorrhoids were aggravated beyond the normal course of the condition by his service-connected status postoperative resection small bowel, sigmoid colon tear repair?

If possible, the reviewing clinician must differentiate between the symptoms of the Veteran's IBS and symptoms attributable to his already service-connected status postoperative resection small bowel, sigmoid colon tear repair.  

In rendering the requested opinion, the reviewing clinician must consider the in-service gastrointestinal complaints, including around June 1997 and January 2002, as well as the March 2007 Report of Medical History in which the Veteran reported intestinal problems and hemorrhoids with bleeding, and the May 2007 VA examination noting that the Veteran had diarrhea three to four times a week.  

The reviewing clinician must also consider the Veteran's October 2015 testimony, indicating that he his claimed IBS and hemorrhoids had started during service and been ongoing ever since.  

All findings, along with a complete rationale for any opinions expressed, should be set forth in the examination report.  If the reviewing clinician cannot provide any of the requested opinions without resorting to speculation, she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the appeal, considering all evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




